                Case 1:19-mc-00453 Document 1 Filed 10/04/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



IN RE APPLICATION OF ED&F MAN
CAPITAL MARKETS LIMITED
FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782                                   Misc. Case No.           _______________
TO CONDUCT DISCOVERY FOR
USE IN FOREIGN PROCEEDINGS


    EX PARTE APPLICATION OF ED&F MAN CAPITAL MARKETS LIMITED FOR AN
      ORDER TO CONDUCT DISCOVERY FOR USE IN FOREIGN PROCEEDINGS
                        PURSUANT TO 28 U.S.C. § 1782
          ED&F Man Capital Markets Limited (“Petitioner”), on the basis of the concurrently filed

Memorandum of Law, Request for Judicial Notice and Declaration of Peter Whalen, and exhibits

thereto1 (“Whalen Decl.”), and pursuant to 28 U.S.C. § 1782 and Federal Rules of Civil

Procedure 26 and 45, respectfully asks this Court to grant the Proposed Order authorizing

Petitioner to serve subpoenas for testimony and documents upon William Silverstein

(“Silverstein”) and Steven Springer (“Springer”) (collectively, the “Witnesses”).

          The requested relief is for the purpose of obtaining discovery for use in a civil proceeding

before a foreign tribunal. The discovery is necessary to understand the business relationships

between the Witnesses and others. Among other things, one witness (Silverstein) was the person

who introduced Petitioner to two of the companies that Petitioner believes are at the center of the
fraud and was personally involved in negotiating and executing (fraudulent) trades between

Petitioner and these other parties. The other witness (Springer) was, upon information and

belief, in management at Genesis during relevant time periods, including becoming the CFO of

Genesis in 2014 and continuing in management through at least the first quarter of 2017; he also

was a shareholder in a company that received money wrongfully obtained from Petitioner.

          In addition, discovery is necessary to obtain information from the Witnesses regarding


1
          Pursuant to Fed. R. Civ. P. 5.2(a)(4), Exhibits 1-6 to the Whalen Decl. have been redacted in part to protect
          financial account information.


4750207                                                    1
               Case 1:19-mc-00453 Document 1 Filed 10/04/19 Page 2 of 3




remittances received during the time that Petitioner was being defrauded. Evidence of

remittances arising from a series of fraudulent nickel trades were obtained in discovery from

proceedings in Hong Kong and a Section 1782 Order obtained from the United States District

Court for the Northern District of California. Tracing exercises demonstrated that some of that

money was traceable to the fraud against Petitioner. The Witnesses are not parties to those

proceedings, nor does Petitioner currently intend to make the Witnesses parties to its foreign

civil proceeding.

          This application (“Application”) meets all of the statutory requirements for issuance of an

order for the requested discovery under 28 U.S.C. § 1782. First, each of the Witnesses resides or

can be found in this district because they live in this district. Second, the subpoenas direct each

of the Witnesses to provide relevant testimony and produce relevant documents for use in civil

proceedings outside the United States. Third, Petitioner is an “interested person” within the

statute as it seeks information to seek redress for the substantial injuries it has suffered as a result

of a sophisticated fraud. Finally, all of the discretionary factors the courts are required to

consider weigh in favor of granting discovery: the Witnesses are not anticipated to be parties to

the foreign proceedings, there is every reason to believe the foreign court will be receptive to

information ordered disclosed by a U.S. court, and the discovery is being sought in good faith, is

highly relevant to the foreign proceedings, and is neither unduly burdensome nor intrusive. See

Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 262-65 (2004).
          Petitioner seeks the requested relief ex parte, which is permissible in the Second Circuit

and Southern District of New York. Gushlak v. Gushlak, 486 Fed. App’x 215, 217 (2d Cir.

2012) (“It is neither uncommon nor improper for district courts to grant applications made

pursuant to § 1782 ex parte.”); see also In re Application of Gemeinschaftpraxis Dr. Med.

Schottdorf, No. Civ. M19-88, 2006 WL 3844464, at *6 (S.D.N.Y. Dec. 29, 2006) (denying

motion to quash subpoena granted in ex parte application for discovery under 28 U.S.C. § 1782);

In re Application of Hill, No. M19-117, 2005 WL 1330769, at *1 (S.D.N.Y. June 3, 2005).

          WHEREFORE, Petitioner respectfully requests that this Court:


4750207                                            2
               Case 1:19-mc-00453 Document 1 Filed 10/04/19 Page 3 of 3




          (1) Grant Petitioner’s Application pursuant to 28 U.S.C. § 1782;

          (2) Authorize Petitioner, through undersigned counsel or its agents, to issue, sign, and

serve subpoenas upon William Silverstein and Steven Springer in substantially the same form as

attached to the Declaration of Peter Whalen as Exhibits 8-11 to take discovery relating to the

issues identified in this Application;

          (3) Direct the Witnesses to comply with such subpoenas in accordance with the Federal

Rules of Civil Procedure and the Rules of this Court.


Dated: October 4, 2019                                  By: /s/ Harris R. Wiener

                                                        CLYDE & CO US LLP

                                                        Harris Wiener, Esq.
                                                        405 Lexington Avenue, 16th Floor
                                                        New York, NY 10174
                                                        (212) 710-3991
                                                        harris.wiener@clydeco.us


                                                        Attorneys for Petitioner ED&F Man Capital
                                                        Markets Limited




4750207                                            3
